Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-22-00250-CV

                                    EX PARTE T.T.

                From the 379th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021W0607
                         Honorable Ron Rangel, Judge Presiding

        BEFORE JUSTICE CHAPA, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

    In accordance with this court’s opinion of this date, the appeal is DISMISSED. We
ORDER appellant State of Texas to bear all costs of this appeal.

      We further ORDER the clerk of this court to immediately issue the mandate
contemporaneously with issuance of this opinion and judgment.

      SIGNED November 9, 2022.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice